                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                              Case No. 2:16-cr-20667-1
             Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
 v.

 BRIAN DEWAYNE ALI, JR.,

             Defendant.
                                    /

                 ORDER OVERRULING DEFENDANT'S
            OBJECTIONS [93], ADOPTING THE MAGISTRATE
      JUDGE'S REPORT AND RECOMMENDATION [92], AND DENYING
      DEFENDANT'S MOTION TO REVOKE ORDER OF DETENTION [80]

       On October 4, 2016, Defendant Brian Dewayne Ali, Jr. was indicted on five

counts of interference with commerce by robbery, in violation of 18 U.S.C. § 1951(a)

("Hobbs Act"), and five counts of use of a firearm during and in relation to a crime of

violence, in violation of 18 U.S.C. § 924(c). ECF 1. On November 15, 2016, Magistrate

Judge Anthony P. Patti issued a consent order of detention pending trial/hearing.

ECF 7. On August 13, 2019, Defendant filed a motion to revoke the consent order of

detention. ECF 80. On August 29, 2019, the Court referred the motion to Magistrate

Judge Patti. ECF 85. Magistrate Judge Patti held a hearing on the motion and issued

a report and recommendation ("Report"), recommending that the Court deny

Defendant's motion to revoke the detention order. ECF 92. On October 15, 2019,

Defendant timely objected to the Report. ECF 93. The Government did not respond

to the objections.




                                          1
                             STANDARD OF REVIEW

      Federal Criminal Rule 59(a) governs the review of a magistrate judge's report.

A district court's standard of review depends upon whether a party files objections.

The Court need not review any portion of a Report to which no party has objected.

Thomas v. Arn, 474 U.S. 140, 153 (1985). The Court "must consider timely objections

and modify or set aside any part of the order that is contrary to law or clearly

erroneous." Fed. R. Crim. P. 59(a).

                                   BACKGROUND

      The Report lays out the procedural and factual background of the case. See

ECF 92, PgID 635–38. Defendant raises two objections to the background section of

the Report: he objects generally to the procedural history section and he objects to

nine statements in the factual background section. ECF 93, PgID 646–49. The Report

adequately lays out the procedural history of the case as is relevant to the pending

motion. Defendant does not state what aspects of the procedural history he objects to,

but rather submits his own procedural history portion that focuses on the initial state

case brought against him. Id. at 646–47. But the state case has been dismissed and

is therefore not relevant to the pending motion. The Court will overrule Defendant's

first objection and adopt the procedural background section of the Report.

      As to the factual background, the Report provides a proper outline of the

relevant facts as alleged in the superseding indictment. Defendant outlines nine

specific objections to the Report's factual findings. But six of the specific objections—

Objections 2b–2e and 2g–2i—merely attempt to argue that the Government does not




                                           2
have sufficient evidence to bring the underlying charges. ECF 93, PgID 647–49. The

Government's proffer of evidence was sufficient to demonstrate the probable cause

necessary to obtain a grand jury indictment on each of the charges. ECF 71. The

Court will overrule those six subparts of Defendant's second objection. The Report

properly laid out the facts of the case based on the evidence submitted in the briefing

and at the detention hearing and will be adopted.

      Defendant's three remaining specific objections similarly lack merit. First,

Defendant seems to provide clarification that he has been married to his wife for ten

years and has known her for twelve years. ECF 93, PgID 647. But the Report did not

incorrectly state his marital status. The Court will therefore overrule the objection.

Second, Defendant argues that he was not involved in an attempted carjacking in

Arizona in 2003. Id. But the events in Arizona in 2003 are documented as part of a

prior state conviction. ECF 82, PgID 593–94 (under seal). And the Court will overrule

the objection. Finally, Defendant objects to the assertion that he has $70,000 at his

disposal. ECF 93, PgID 648. But the Government provided evidence of Defendant

confessing to stealing $105,000 in a robbery. See ECF 82, PgID 598 (under seal). And

the Government provided evidence at the detention hearing that only $35,000 had

been recovered at the time of the hearing, leaving $70,000 of the allegedly confessed-

to amount still unaccounted. ECF 92, PgID 637. The Court will overrule the objection.

And with each objection to the factual background section overruled, the Court will

adopt the Report's factual background section in full.




                                          3
                                   DISCUSSION

      The Bail Reform Act provides that a defendant shall be detained pending trial

if the Court "finds that no condition or combination of conditions will reasonably

assure the appearance of the person as required and the safety of any other person

and the community." 18 U.S.C. § 3142(e)(1). When, as here, Defendant has been

charged with an offense under 18 U.S.C. § 924(c), there is a presumption in favor of

detention. 18 U.S.C. § 3142(e)(3)(B). To overcome the presumption, Defendant must

produce evidence both that he is not a flight risk and that he does not pose a danger

to the community. 18 U.S.C. § 3142(e)(3). The Report correctly analyzed and applied

the factors to Defendant's situation and determined that no condition or combination

of conditions of release will reasonably assure Defendant's appearance and the safety

of the community. ECF 92, PgID 639–40. Defendant raises four objections—

Objections 3 through 6—to the Report's analysis. ECF 93. The Court will address

each in turn.

I.    Objection 3

      Defendant objects to the Report's finding that the charged "offenses involve

firearms, compulsiveness, use of disguises, weapons and a lack of deterrence from

prior punishments." ECF 93, PgID 649–50. But Defendant is charged with six counts

of use of a firearm during and in relation to a crime of violence. ECF 71, PgID 469–

75. The charged robberies allegedly occurred within two-and-a-half months after his

release from prison on a prior violent felony. ECF 92, PgID 637. And the prior offense

was committed while Defendant was on probation for another felony conviction. ECF




                                          4
82, PgID 593 (under seal). The Report adequately analyzed the first factor and found

that the nature of the charged offenses supports pretrial detention. The Court will

overrule Objection 3.

II.   Objection 4

      Defendant objects to the Report's finding that he has a history of committing

similar crimes and has a history of flight. ECF 93, PgID 650. Defendant merely states

that the charged offenses are not similar to prior offenses and that he did not flee to

avoid prosecution. But those statements are nothing more than conclusory. The

Government, on the other hand, provided evidence of Defendant's prior bank robbery

conviction and of his fleeing to Arizona in 2003 to avoid prosecution of a bank robbery

charge in Michigan. ECF 82, PgID 593–94 (under seal). The Report therefore

adequately addressed and analyzed the second factor based on the record.

      Defendant also objects to the Report's finding that his wife's illness and his

proposal of using his mother's home as collateral will not be sufficient incentives for

him not to flee or cause danger to the community. ECF 93, PgID 650–51. Defendant

is rehashing the arguments he already presented in his motion to revoke the

detention order, which were thoroughly addressed and properly rejected in the

Report. See Bentley v. Colvin, No. 16-11314, 2017 WL 3768941, at *2 (E.D. Mich. Aug.

31, 2017) (finding that the plaintiff's "challenge [was] not a proper objection to

the Report and Recommendation, as required by Fed. R. Civ. P. 72(b), because it

merely rehashe[d] [the plaintiff's prior] arguments."). The Court will overrule

Objection 4.




                                          5
III.   Objection 5

       Defendant objects to the Report's conclusion that Defendant has spent his brief

adult history outside of incarceration committing dangerous crimes. ECF 93, PgID

651. Defendant argues that the magistrate judge presumed Defendant guilty of the

charged offenses. Id. But the magistrate judge was not stating that Defendant

committed the charged crimes. Rather, Defendant's record prior to the present

indictment supports the magistrate judge's conclusion. Defendant is 35 years old.

ECF 92, PgID 636. In 2002, when Defendant was approximately 18 years old, he was

convicted of a felony in state court and sentenced to 18 months' probation. ECF 82,

PgID 593 (under seal). Within a few months after his 2002 conviction, he committed

an armed bank robbery and fled to Arizona where he committed additional violent

crimes. Id. at 593–94 (under seal). He was sentenced to 121 months' imprisonment

for the armed bank robbery and to ten years' imprisonment for the incidents in

Arizona. Id. at 594(under seal). He was released from prison in August 2015 and was

on supervised release when he allegedly committed the charged offenses. Id. at 594–

95 (under seal). Based on the record, the Report properly analyzed the third factor.

The Court will therefore overrule Objection 5.

IV.    Objection 6

       Finally, Defendant objects to the Report's conclusion that Defendant employs

himself by robbing banks and stores and poses a danger to the community. ECF 93,

PgID 651–52. Specifically, Defendant objects to the Report's finding that Defendant

has demonstrated a propensity to rob. Id. at 652. Based on the record, Defendant has




                                          6
perpetually been in legal trouble during his adult life for robbery and theft and is a

danger to the community. The Court will overrule Objection 6.

      Based on the Report's recommendation and the factors set forth in 18 U.S.C.

§ 3142(g), the Court will overrule Defendant's objections, adopt the magistrate judge's

Report, and deny Defendant's motion to revoke the order of detention.

                                      ORDER

      WHEREFORE, it is hereby ORDERED that Defendant's objections [93] are

OVERRULED.

      IT IS FURTHER ORDERED that the magistrate judge's Report and

Recommendation [92] is ADOPTED.

      IT IS FURHTER ORDERED that Defendant's motion to revoke order of

detention [80] is DENIED.

      SO ORDERED.


                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: November 12, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on November 12, 2019, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager




                                          7
